Case: 15-40419      Document: 00513429117         Page: 1    Date Filed: 03/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 15-40419                                   FILED
                                  Summary Calendar                           March 18, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.


JIMMY ORLANDO GOMEZ-NAVARRO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 1:14-CR-973


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jimmy Orlando Gomez-Navarro appeals the sentence imposed for his
conviction for illegal reentry. He was sentenced to 46 months of imprisonment
and three years of supervised release.
       Gomez-Navarro’s claims that the district court failed to adequately
explain the sentence are reviewed for plain error since he did not object. See



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40419    Document: 00513429117       Page: 2   Date Filed: 03/18/2016


                                 No. 15-40419

United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009).
Gomez-Navarro has not shown that his substantial rights were affected even
if the district court’s reasons for imposing 46 months of imprisonment were
plainly inadequate.    See id. at 365.       The district court’s statement that
supervised release was needed for added deterrence was not plainly
inadequate. See United States v. Dominguez-Alvarado, 695 F.3d 324, 330 (5th
Cir. 2012).
      Gomez-Narvarro’s challenge to the substantive reasonableness of his 46-
month term of imprisonment is also reviewed for plain error. See United States
v. Peltier, 505 F.3d 389, 390-92 (5th Cir. 2007). In light of the presumption of
reasonableness and deference owed to the district court’s weighing of the 18
U.S.C. § 3553(a) factors, Gomez-Navarro has failed to demonstrate any error,
plain or otherwise, with respect to the substantive reasonableness of his term
of imprisonment. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009);
United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir. 2008). To the
extent that Gomez-Navarro intended for the substantive reasonableness of his
three-year term of supervised release to be considered as a claim of error on
appeal, it is waived by virtue of inadequate briefing. See United States v.
Reagan, 596 F.3d 251, 254 (5th Cir. 2010).
      The judgment of the district court is AFFIRMED.




                                         2